*1022Appeal from an order of the Monroe County Court (Frank E Geraci, Jr., J.), entered March 2, 2005. The order determined that defendant is a level three risk pursuant to the Sex Offender Registration Act.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: On appeal from an order determining that he is a level three risk pursuant to the Sex Offender Registration Act (Correction Law § 168 et seq.), defendant contends that County Court’s determination of his risk level is not supported by the requisite clear and convincing evidence (see § 168-n [3]). We reject that contention. The court properly assessed 10 points against defendant for use of force based on the case summary of the Board of Examiners of Sex Offenders (Board) indicating that defendant threatened the victim by stating that, if she did not have sex with him, he would hurt her siblings (see id.). Also contrary to defendant’s contention, the court properly assessed points against defendant based on the Board’s case summary indicating that defendant failed to accept responsibility. The case summary indicates that defendant claimed that the 12-year-old victim seduced him and that defendant failed to participate in the sex offender treatment program. Present—Scudder, J.E, Gorski, Martoche, Green and Hayes, JJ.